Opinion issued November 14, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-13-00798-CV
                           ———————————
 YVETTE R. MARSH-JOHNSON AND CLEOTHA ETIENNE, Appellants
                                       V.
        HORACE MANN LIFE INSURANCE COMPANY, Appellee


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-46804


                         MEMORANDUM OPINION

      Appellants, Yvette R. Marsh-Johnson and Cleotha Etienne, have filed an

unopposed motion to dismiss the appeal. No opinion has issued. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.
                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2